PER CURIAM.
This is an appeal from a final judgment in favor of appellants and from an order on rehearing partially modifying said judgment.
The appellate record presented is entirely inadequate for this court to resolve the *820issues presented. No transcript of the evidence adduced before the trial court is available as the proceedings were not recorded, nor is any stipulated statement pursuant to Florida Appellate Rule 9.200(b)(3) provided. It is appellants’ burden to furnish the appellate court with a record adequate to support the appeal. Carter v. Carter, 504 So.2d 418 (Fla. 5th DCA 1987); Bank of Virginia v. In re Estate of Ingraham, 564 So.2d 627 (Fla. 2d DCA 1990); Wright v. Wright, 431 So.2d 177 (Fla. 5th DCA 1983). Under these circumstances, appellate relief cannot be afforded. Carter v. Carter, infra.
Accordingly, the judgment and order appealed from are affirmed.
DOWNEY and POLEN, JJ., and SHAHOOD, GEORGE A., Associate Judge, concur.